Citation Nr: 0019341	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-12 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
endocarditis with systolic murmur, evaluated as 0 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
serum hepatitis, evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims of 
entitlement to an increased rating for service-connected 
endocarditis with systolic murmur, and service-connected 
serum hepatitis, with each disability evaluated as 0 percent 
disabling (noncompensable).

The Board notes that the veteran was scheduled for a 
videoconference hearing in June 2000.  However, he 
subsequently stated that he wished to withdraw his request 
for a hearing.  See 38 C.F.R. § 20.702(e) (1999).  
Accordingly, the Board will proceed without further delay.


FINDING OF FACT

The medical evidence shows that while in service, the veteran 
used intravenous drugs and was diagnosed with heroin 
addiction; a VA physician has concluded that the veteran's 
service-connected endocarditis, and serum hepatitis, are the 
result of his inservice use of intravenous drugs.





CONCLUSION OF LAW

The claims for increased ratings for service-connected 
endocarditis, and serum hepatitis, lack legal merit.  38 
U.S.C.A. §§ 105(a), 1110 (West 1991 & Supp. 1999); VAOGCPREC 
2-98, 63 Fed. Reg. 31,263 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has filed claims of entitlement to increased 
ratings for his service-connected endocarditis with systolic 
murmur, and service-connected serum hepatitis, both of which 
are currently evaluated as 0 percent disabling 
(noncompensable).  

The veteran's service medical records show that he was 
hospitalized beginning in early September 1971 and received 
ongoing treatment for diagnoses that included: 1) 
endocarditis, 2) serum hepatitis, 3) insufficiency, 
tricuspid, hemadynamically insufficient, secondary to 
diagnosis #1, and 4) heroin addiction.  Of particular note, 
these records show that he was on I.V. (intravenous) heroin 
at the time of admission.  

In January 1973, the RO granted service connection for 
disabilities resulting from heroin injections, specifically 
listed as endocarditis and serum hepatitis.   In January 
1997, he filed a claim for increased (compensable) ratings 
for these disabilities.  In August 1997, the RO denied his 
claims on the merits, essentially noting that the evidence 
showed that the claimed disabilities were asymptomatic.  The 
veteran appealed.  In February 2000, after additional 
evidence was obtained, the RO determined that the veteran's 
endocarditis and serum hepatitis were the result of his 
intravenous drug use which amounted to willful misconduct, 
and that increased compensation therefore could not be paid.  

The claims file includes a VA examination report, dated in 
April 1999, which shows that the veteran had a marker for 
hepatitis C and should remain service connected, although it 
had no clinical significance.  A VA heart examination report, 
dated in June 1999, which shows that the examiner noted that 
the veteran had a history of prior endocarditis with no 
sequale and no significant regurgitations with presumed left 
ventricular function, hypertension, obesity and non-insulin 
dependent diabetes.  The examiner stated that the veteran had 
"minimal disabilities related to his prior history of 
endocarditis, that there was no evidence of ischemia, and 
that his blood pressure required better control.  

In an addendum, dated in November 1999, the examiner stated 
that he had reviewed the veteran's C-file, and that his 
endocarditis and hepatitis were secondary to intravenous drug 
abuse.  The examiner further noted that the veteran's 
cardiovascular system was normal, and that his endocarditis 
had resolved.

Compensation shall not be paid for a disability that is a 
result of a veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West 1991); see also 
Barela v. West, 11 Vet. App. 280, 282 (1998).  

In addition, Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA), Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351, made two amendments to 
statutes governing entitlement to [VA] benefits. First, 
section 8052(a)(1) amended 38 U.S.C. § 105(a) to provide that 
an injury or disease incurred during active service will not 
be deemed to have been incurred in line of duty if the injury 
or disease was "a result of the person's own . . . abuse of 
alcohol or drugs."  Second, section 8052(a)(2) and (3) 
amended former 38 U.S.C. §§ 310 and 331 (now designated 
§§ 1110 and 1131) to prohibit payment of compensation for any 
disability that is the result of the veteran's own . . . 
abuse of alcohol or drugs."  These two amendments apply "to 
claims filed after October 31, 1990."  OBRA 1990 § 8052(b), 
104 Stat. at 1388- [1]351.

In a precedent opinion the General Counsel of VA concluded 
that Section 8052(a) of the Omnibus Budget Reconciliation Act 
of 1990 prohibits the payment of any increase in compensation 
for a disability that resulted from a veteran's own alcohol 
or drug abuse, if the claim for increase is filed after 
October 31, 1990.  VAOGCPREC 2-98, 63 Fed. Reg. 31,263 
(1998); see also VAOPGCPREC 7-99 (June 9, 1999).  General 
Counsel opinions are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991); Brooks v. Brown, 5 Vet. App. 484 
(1993).

In this case, the veteran filed his claim in January 1997.  
Service medical records show that the veteran was treated for 
intravenous drug use (heroin), and a VA physician has 
concluded that the veteran's endocarditis and serum hepatitis 
are the result of his inservice use of intravenous drugs.  
Accordingly, the Board finds that the veteran's endocarditis 
and serum hepatitis are the result of his intravenous use of 
heroin during service.  Since the increased ratings claims in 
issue are based on service-connected disabilities which are 
the result of drug abuse, they must be denied.  See VAOGCPREC 
2-98 and 7-99.  

The Board observes that in a case such as this one, "where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the benefits sought on appeal must be denied in 
the absence of any legal merit.  38 U.S.C.A. § 1110.

 
ORDER

A compensable rating for service-connected endocarditis with 
systolic murmur, and service-connected serum hepatitis, is 
denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

